                                                                      nlFRK'S OFFICE U.& DI
                                                                                          ST.CG JRI
                                                                             AT Y    OKE,VA
                                                                                  FILED
                      IN TIIE UNITED STATES DISTRICT COURT
                     FOR THE W ESTERN DISTRICT OF VIRGINIA                     MA2 29 2222
                                R O AN O K E D IW SIO N
                                                                           JUL C. UDLEY CLERJS
                                                                         BY:
                                                                                  W   ,. '
 JO SEPH M C CLM N C O BBS,                    CivilA ction N o.7:20-cv-00090
       Plaintiff,
                                               M EM O M N DU M O PINIO N
 V.
                                               By: G len E .Conrad
 LYNCHBURG ADULT DETENTION                     SeniorUnited StatesDistrictJudge
 CEN TER ,etal,
        Defendantts),

       Plaintiff,proceedingprox,filedacivilrightscomplaint,ptlrsuantto42U.S.C.j1983.
By orderentered February 10,2020,thecourtdirectedplaintifftosubm itwithin 20 days9om

thedateofthe ordera statem entofassets,an inmateaccountform ,anda certified copy of

plaintiY stnzstfund accountstatem entforthesix-m onth periodimm ediately preceding thefiling

ofthecomplaint,obtained 9om theappropriateprison officialofeachprison atwhich plaintiffis

orwasconined during thatsix-m onth period. Plaintiffwasadvised thatafailureto comply

wouldresultindismissalofthisactionwithoutprejudice.
       M orethan 20 dayshave elapsed,and plaintiffhasfailed to com ply with the descdbed

conditions.Accordingly,thecourtdismissestheaction withoutprejudiceand strikesthecase
from theactive docketofthecourt.Plaintiffm ay refletheclaim sin a separate action once

plaintiffispreparedto com ply with thenoted conditions.

       The Clerk isdirectedto senda copy ofthisM em orandllm Opirlion and accom panying

'
O rderto plaintiff
                      +
       ENTER:ThisG         dayofMrch,2020.


                                                 SeniorUnited StatesDistrictJudge
